Exhibit 10.1

 

Anteon International Corporation

 

Restricted Stock Grant Agreement

This GRANT AGREEMENT, effective as of __________ (the “Grant Date”), is entered
into by and between Anteon International Corporation, a Delaware corporation
(the “Corporation”), and _________________ (the “Director”).

1.          Grant of Restricted Stock. Subject to the provisions of this
Agreement and pursuant to the provisions of the Amended and Restated Anteon
International Corporation Omnibus Stock Plan (the “Plan”), the Corporation
hereby grants to the Director as of the Grant Date the number of restricted
shares of Common Stock of the Corporation, par value $0.01 per share (the
“Restricted Stock”), set forth on Schedule A, attached hereto and made a part
hereof.

2.          Terms Subject to the Plan. The Agreement is subject to, and governed
by, the provisions of the Plan, and, unless the context requires otherwise,
capitalized terms used herein shall have the same meaning as in the Plan. In the
event of a conflict between the provisions of the Plan and this Agreement, the
Plan shall control.

3.          Vesting. Subject to Sections 4 and 5, for so long as the Director
remains in continuous service with the Corporation as a director, the Restricted
Stock shall become vested pursuant to the schedule set forth on Schedule A.
Notwithstanding the foregoing, all shares of Restricted Stock shall become fully
vested upon (1) the occurrence of a Change in Control, provided the Director is
then serving as a director of the Corporation; or (2) the Director’s retirement
in accordance with any mandatory retirement age requirement of the Corporation’s
board of directors, if applicable. Until shares of Restricted Stock vest, the
Director may not sell, assign, transfer, pledge, or otherwise dispose of such
shares.

4.          Effect of Termination of Service. If the Director ceases for any
reason to be a director of the Corporation, other than as a result of the
Director’s death or Disability, the shares of Restricted Stock that were not
vested on the date of such cessation of service shall be immediately forfeited.
In the event of the Director’s death or Disability while serving as a director
of the Corporation, all of the shares of Restricted Stock shall become fully
vested. For purposes of this Agreement, “Disability” shall mean the inability of
the Director to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months. The Committee may require such proof of Disability as
the Committee, in its sole and absolute discretion, deems appropriate and the
Committee's determination as to whether the Director is Disabled shall be final
and binding on all parties concerned.

5.          Forfeiture upon Engaging in Detrimental Activities. If, at any time
prior to the later of (a) two (2) years after the vesting of any portion of the
Restricted Stock or (b) one (1) year after the Director ceases service as a
director of the Corporation for any reason, the Director engages in any
“detrimental activity” (as defined below in this Section 5), then (1) the
Restricted Stock shall be forfeited effective as of the date on which the
Director enters into such activity, unless terminated sooner pursuant to the
provisions of this Agreement, and (2) the Director shall, within ten (10) days
after notice from the Corporation, return the Restricted Stock to the
Corporation. If the Director has previously sold

 

CH1 10927965.3

 



 

 

all or a portion of the Restricted Stock, the Director shall pay an amount equal
to the proceeds of such sale to the Corporation. If the Director engages in any
detrimental activity before such time that any part of the Restricted Stock
becomes vested, this Agreement shall terminate effective as of the date on which
the Director enters into such activity, and the Director shall not have any
further rights hereunder. For purposes of this Agreement, “detrimental activity”
means activity in competition with any activity of the Corporation, or activity
that is inimical, contrary or harmful to the interests of the Corporation,
including, but not limited to: (i) conduct related to the Director’s service as
a director of the Corporation for which either criminal or civil penalties
against the Director may be sought, (ii) violation of the Corporation’s
policies, or (iii) disclosing or misusing any confidential information or
material concerning the Corporation.

6.          Legend. Each certificate issued in respect of shares of Restricted
Stock under the Agreement shall be registered in the Director’s name and
deposited by the Director, together with a stock power endorsed in blank, with
the Corporation and shall bear the following (or a similar) legend:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in an Agreement entered into between the registered owner and Anteon
International Corporation.”

When shares of Restricted Stock become vested, the Corporation shall redeliver
to the Director (or the Director’s legal representatives, beneficiaries or
heirs) from the shares of Restricted Stock deposited with it the number of
shares which have then vested. The Director agrees that any resale of shares of
Restricted Stock received upon vesting shall be made in compliance with the
registration requirements of the Securities Act of 1933 or an applicable
exemption therefrom, including without limitation the exemption provided by Rule
144 promulgated thereunder (or any successor rule).

7.          Rights as Stockholder. During the period that shares of Restricted
Stock remain unvested, the Director shall have all of the rights of a
stockholder of the Corporation with respect to the Restricted Stock including,
but not limited to, the right to receive dividends paid on the shares of
Restricted Stock and the right to vote such shares.

8.          Notices. All notices required or permitted under this Agreement
shall be in writing and shall be delivered personally or by mailing the same by
registered or certified mail postage prepaid, to the other party or, if the
receiving party consents in advance, transmitted and receive via facsimile or
via such other electronic transmission mechanism as may be available to the
parties. Notice given by mail shall be deemed delivered at the time and on the
date the same is postmarked.

 

Notices to the Corporation should be addressed to:

Anteon International Corporation

3211 Jermantown Road, Suite 700

Fairfax, Virginia 22030

Attention: General Counsel and Secretary

 

-2-

 

CH1 10927965.3

 



 

 

 

Notices to the Director should be addressed to the Director at the Director’s
address as it appears on the Corporation’s records. The Corporation or the
Director may by writing to the other party, designate a different address for
notices.

9.          Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the heirs, legatees, distributees, executors and
administrators of the Director and the successors and assigns of the
Corporation.

10.        Governing Law. This Agreement shall be governed by, and interpreted
in accordance with, the laws of the State of Delaware, other than its conflict
of laws principles.

11.        Entire Agreement; Modification. This Agreement and the Plan
constitute the entire agreement between the parties relative to the subject
matter hereof, and supersede all proposals, written or oral, and all other
communications between the parties relating to the subject matter of this
Agreement. This Agreement may be modified, amended or rescinded only by a
written agreement executed by both parties.

12.        Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

IN WITNESS WHEREOF, this Agreement has been executed by the Corporation and the
Director, effective as of the date on the first page of this Agreement.

ANTEON INTERNATIONAL CORPORATION

 

By:_______________________________________

Curtis L. Schehr, Senior Vice President and General Counsel

 

By:_______________________________________

_________________, Director

 

-3-

 

CH1 10927965.3

 



 

 

Schedule A

Restricted Stock Granted to: ______________

Grant Date: ________________

Number of Shares: ___________

Vesting Schedule:

 

 

 

CH1 10927965.3

 

 

 